DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Krupp (US 3,503,097), does not disclose “a protective polymeric sheet comprising: a) a layer consisting of a polymeric material having an upper surface and a lower surface; and b) a plurality of perforations with nobs on only one side of the perforations that remain attached to the lower surface of the polymeric layer, each of said nobs comprising the polymeric material punched from said layer to create said perforations whereby, each of said nobs remains attached to only one side of its associated perforation, and each of said nobs are beneath said layer lower surface and clear of its associated perforation”.
The closest prior art, Krupp, discloses a film of thermoplastic material that is perforated. The perforation is made in the form of a “U” or horseshoe shape. The horseshoe shape perforation forms a toe portion which is considered to be the nob of applicant’s claimed invention. Krupp fails to disclose a plurality of perforations with nobs on only one side of the perforations that remain attached to the lower surface of the polymer layer. Krupp fails to disclose that each of said nobs remains attached to only one side of its associated perforation and each of said nobs are beneath said layer lower surface and clear of its associated perforation. The prior art does not provide motivation to modify the invention of Krupp to form a plurality of perforations with nobs on only one side of the perforations that remain attached to the lower surface of the polymeric layer. Thus, the examiner finds the claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782